DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 02/28/2022 applicant’s remarks have been fully considered. 
Regarding claim[s] 12, 15, 16, 18 – 20 under the various obviousness rejections, applicant’s remarks are moot because the new interpretation of the previous prior art of the prior rejection doesn’t rely on all of the previous mappings of the cited reference[s] applied in the prior rejection of record for any teaching or matter specifically challenged in the applicant’s arguments. 
The examiner will respond to all other remarks that do not concern the prior art rejection, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 6 – 9, 11, 12, 15, 16, 18 – 22 are pending in the instant application. 
Claim[s] 2 – 5, 10, 13 – 14, 17, have been cancelled herein or in previous prosecution. 
Regarding claim[s] 1, 6 – 9, 11, under the various obviousness rejections, applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 21, 22, are newly added and addressed in the office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim[s] 12, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064], further in view of Cherry et al. [US PGPUB # 2019/0190952]
As per system claim 12. Viswanathan does teach a system [paragraph: 0002, The present invention relates to the medical procedures which utilize navigation of medical devices within a subject body, and more specifically to remotely performing medical procedures utilizing navigation of medical devices in a subject body], comprising:
	a medical device included on a hospital network [paragraph: 0013, lines 1 – 3, In some embodiments, each remote navigation system is installed in its own procedure room. At sites where there are multiple such systems at the same clinical facility];
	a remote computing device configured with executable instructions stored in non-transitory memory for servicing the medical device [Figure # 1, and paragraph: 0005, lines 1 – 4, The present invention describes methods and apparatus details for the functioning of a Control Center from which multiple remote navigation systems could be controlled simultaneously or nearly simultaneously. The ability to 

	encrypt communications with the remote computing device via a security protocol [Figure # 2, steps 102, 106, 110, 114, 118, paragraph: 0023, lines 12 – 19, The method also includes receiving or accepting user input at step 102, into the Control Center computer at step 106, and establishing an encryption key at step 110 between the Control Center computer and the remote navigation system computer 130. At step 106, the Control Center converts the user input data to a pre-determined data stream format, and then encrypts this data on the Control Center computer at step 110], where the supplemental computing device communicates with one or more external databases over a hospital network. Where at paragraph: 0024, lines 5 – 9, Since only system commands and incremental changes to existing displays are transmitted over the dedicated/secure link] and secure open ports [paragraph: 0024, lines 5 – 9, Since only system commands and incremental changes to existing displays are transmitted over the dedicated/secure link, this is an efficient methodology for system communication between the Control Center and the remote navigation site] on the medical device and does not block data from the one or more external databases [paragraph: 0021, lines 24 – 27, The data is received by a reception computer at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data].

	Viswanathan does not clearly teach one or more external databases included on the hospital network and in communication with the medical device; and a supplemental computing device communicatively coupled to the medical device and the one or more external databases via the hospital network and configured with executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to:
	identify a first protocol used by the medical device;
	convert between the first protocol used by the medical device a second
protocol used by the remote computing device;
	apply a firewall to block unverified traffic between the medical device and the hospital network……………………………………….where the firewall does not block data from the one or more external databases. 

	However, Yamaki does teach one or more external databases included on the hospital network and in communication with the medical device [paragraph: 0046, An external storage medium (MO), which is not shown in FIG. 5, is built into the system controller 22. Thus, the system controller 22 can read the image recorded on the external storage medium (MO) and output it onto the endoscope display panel 11 to display it. The system controller 22 is connected to a network that is installed within a hospital (intra-hospital network), which is not shown in FIG. 5, by a cable, which is also not shown in FIG. 5. Thus, the system controller 22 obtains image data and the like on the intra-hospital network and outputs it onto the first endoscope display panel 11 to display it. The system controller 22 corresponds to the host shown in FIG. 3. Where at Figure # 4, full communication program of protocol A [i.e. applicant’s external database], full communication program of protocol B [i.e. applicant’s external database]]  and paragraph: 0038, In FIG. 4, the converter 50 [i.e. applicant’s supplemental computing device] stores only connection parts A1 and B1, which constitute a part of the communication programs about protocols A and B, respectively. If the determination result of the communication protocol is protocol B, the converter 50 downloads the full communication program B or the difference between the already downloaded connection part of the connected medical equipment and the communication program (that is, a communication sequence part B2, a status management part B3, and an error management part B4).]; and 
	a supplemental computing device communicatively coupled to the medical device and the one or more external databases via the hospital network and configured with executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to:
	identify a first protocol used by the medical device [Figure # 7 and paragraph: 0055, FIG. 7 is one example of the perspective view of the cabinet of the converter in this preferred embodiment. The converter 50 is provided with communication I/Fs (such as an infrared communication I/F, an Ethernet communication I/F, a serial communication I/F and the like) corresponding to a plurality of different communication methods and protocols in order to enable the connection to medical equipment using various different communication method and protocols.];
	convert between the first protocol used by the medical device a second
protocol used by the remote computing device [paragraph: 0033, Therefore, in the first preferred embodiment of the present invention, a converter is described for enabling communications between the system controller and the medical equipment by connecting a system controller and medical equipment using a communication method and a communication protocol which are different from those of this system controller.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan and Yamaki in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan to include monitoring the communication method of the medical device of Yamaki. This would allow for the control center to identify and send the predetermined scripts or commands in a compatible data format to the specific medical device. See paragraph: 0007 of Yamaki.
	Viswanathan and Yamkai do not teach clearly the claim limitation of: “apply a firewall to block unverified traffic between the medical device and the hospital network………………………………………. where the firewall does not block data from the one or more external databases.”
	However, Cherry does teach apply a firewall to block unverified traffic between the medical device and the hospital network [paragraph: 0032, lines 6 – 12, The medical device alert awareness system 114 can further be integrated with the existing medical facilities cyber-security systems (e.g., firewalls, intrusion detection and prevention systems, antivirus programs, or the like) [i.e. applicant’s firewall] to automatically block a malicious domain and/or IP address associated with the malware and/or malware attack based on the IOC data. 
	Where at Figure # 1, and paragraph: 0029, lines 4 – 13, The medical device alert awareness system 114 can be configured to generate indicator of compromise (IOC) data based on the evaluation of the event log data for each decoy medical device 112a-1, 112b-1, and 112n-1. For example, the medical device alert
awareness system 114 can be configured to evaluate the one or more events of the
received log data associated with each decoy medical device 112a-1, 112b-1, and
112n-1 relative to a known list of events for each decoy medical device to identify an
event that has varied from a corresponding listed event [i.e. applicant’s unverified traffic].
	Where at paragraph: 0003, lines 25 – 33, Intrusion detection system implements, intrusion detection techniques that can include misuse intrusion detection and anomaly intrusion. The first type of classification technique search for occurrences of known attacks with particular “signature,” and the second type of occurrences of classification technique searches for a departure from normality [i.e. for an anomaly] ]……………………………………….where the firewall does not block data from the one or more external databases [Figure # 1, and paragraph: 0029, lines 4 – 13, The medical device alert awareness system 114 [i.e. applicant’s firewall] can be configured to generate indicator of compromise (IOC) data based on the evaluation of the event logs [i.e. applicant’s one or more external databases] data for each decoy medical device 112a-1, 112b-1, and 112n-1.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Cherry in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan as modified to include monitoring for malware events by whitelist of Cherry. This would 

As per claim 15. Viswanathan and Yamaki do teach what is taught in the rejection of claim 12 above. 
	Viswanathan and Yamaki do not clearly teach the system of claim 12, wherein the one or more external databases include one or more of a picture archiving and communication system (PACS), hospital information system (HIS), a radiology information system (RIS), and an electronic medical record (EMR) system. 
	However, Cherry does teach the system of claim 12, wherein the one or more external databases include one or more of a picture archiving and communication system (PACS), hospital information system (HIS), a radiology information system (RIS), and an electronic medical record (EMR) system [Cherry, paragraph: 0012, lines 8 – 11, These systems can include, but not limited to, electronic medical records (EMRs), picture archiving and communication systems (PACS), remote access data and storage systems].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Cherry in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan as modified to include monitoring for malware events by whitelist of Cherry. This would 

As per claim 18. Viswanathan as modified does teach the system of claim 12, wherein the supplemental computing device is an aftermarket device and is included between the medical device and the hospital network [Cherry, Figure # 1, component # 106 – network access point, and paragraph: 0018, lines 5 – 16, In an example, the network access point 106 can correspond to one or more network routers. The network access point 106 can be configured to control and/or permit communications between the Internet 108, and devices and/or systems on the medical facilities backbone network 104. In some examples, the network access point 106 [i.e. applicant’s aftermarket device] can include firewall, antivirus, and/or intrusion detection capabilities. Examples of antivirus technology providers can include, but not limited to, Palo Alto Networks, Inc..RTM., Cisco Systems Inc..RTM., Juniper Networks Inc..RTM., Fortinet.RTM., McAfee.RTM., Symantec Corporation.RTM., or the like.].

As per claim 19. Viswanathan as modified does teach the system of claim 12, wherein the supplemental computing device is configured with additional executable instructions stored in non-transitory memory that when executed cause the computing device to identify one or more protocols used to communicate on the hospital network [Yamaki, paragraph: 0009, lines 1 – 20, In the communication method and/or protocol converting method of the present invention by any of a plurality of second communication interfaces corresponding to the communication interface of each piece of medical equipment in order to connect the medical support control device and a plurality of pieces of medical equipment whose communication methods/and or communication protocols are different, the converter determines whether a communication connection can be established between the medical equipment connected through the second communication interface and the converter on the basis of a connection program contained in the communication programs of the medical equipment, obtains a difference between the communication program corresponding to the identified medical equipment].
Claim[s] 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064] and Cherry et al. [US PGPUB # 2019/0190952] as applied in the rejection of claim 12 above, further in view of Buck et al. [US PGPUB # 2002/0186683]
As per claim 16.  Viswanathan and Yamaki and Cherry do teach what is in the rejection of claim 12 above. 
Viswanathan and Yamaki and Cherry do not clearly teach the system of claim 12, wherein the supplemental computing device identifies the verified traffic based on a protocol under which the verified traffic is sent.
However, Buck does teach the system of claim 12, wherein the supplemental computing device identifies the verified traffic based on a protocol under which the verified traffic is sent [Figure # 4A and paragraph: 0022, FIG. 4a shows a diagram of a computerized system known in the prior art, where the firewall security system protecting the internal computer system or network blocks or filters out the incoming and/or outgoing UDP packets [i.e. applicant’s supplemental computing device identifies the verified traffic based under which the verified traffic is sent] received over the Internet from an unknown third party.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Buck in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer by the control center of Viswanathan as modified to include monitoring the security configuration of a recipient of Buck. This would allow for the monitoring of remote navigation system computer to determine whether it is secure and is able to receive the pre-determined script commands without compromising the script commands at the medical device. See paragraph: 0011 of Buck. 
Claim[s] 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064] and Cherry et al. [US PGPUB # 2019/0190952] as applied to claim[s] 12 above, and further in view of Chennuru et al. [US PAT # 9716724]
As per claim 20. Viswanathan and Yamaki and Cherry do teach what is taught in the rejection of claim 12 above. 
Viswanathan and Yamaki and Cherry do not clearly teach the system of claim 12, wherein the supplemental computing device is configured with additional executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to identify itself to the remote computing device and periodically send a login request query to the remote computing device.
However, Chennuru does teach the system of claim 12, wherein the supplemental computing device is configured with additional executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to identify itself to the remote computing device and periodically send a login request query to the remote computing device [col. 3, lines 56 – 64, In embodiments of the present invention, the cloud DLP system 30 [i.e. applicant’s computing device] is provided with the cloud service access credential, such as the administrative credential or the login credential, of the enterprise for each cloud service provider. For example, a system administrator may provide the login credential for the cloud services being used by the enterprise through a user interface of the cloud DLP system 30. The cloud DLP system 30 uses the login credential to obtain access tokens from the one or more cloud service providers [i.e. applicant’s remote computing device]]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Chennuru in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of by the 
As per claim 22. Viswanathan as modified does teach the computing device of claim 21, wherein selecting the first protocol for communicating with the medical device from among the plurality of possible protocols based on the parameters of the medical device [Yamaki, paragraph: 0068, If any piece of the target medical equipment responds (Yes in S4), the converter 50 identifies the communication protocol of the target medical equipment on the basis of the communication method used to respond (S6). The communication protocol of target medical equipment is identified, for example, by the converter 50 sequentially applying a sequence for detecting a bit rate, a sequence for detecting an ID that is returned, a sequence for detecting a header in a packet and the like, to the target medical equipment. Then, if the target medical equipment can be identified, the communication protocol of the target medical equipment can be specified on the basis of the identification result. For example, in the case of RS-232C, the communication protocol can be specified by identifying a difference in transfer speed (bit rate) and a variation in message. In the case of USB, the communication protocol can be specified by identifying, for example, a variation in a descriptor or a procedure. In the case of a parallel communication, the communication protocol can be specified by identifying, for example, a variation in a signal pattern and the like. ] comprises selecting the first protocol based on the one or more models of the network protocols [Yamaki, Figure # 7 and paragraph: The converter 50 is provided with communication I/Fs (such as an infrared communication I/F, an Ethernet communication I/F, a serial communication I/F and the like) corresponding to a plurality of different communication methods and protocols in order to enable the connection to medical equipment using various different communication method and protocols.].
Allowable Subject Matter
Claim[s] 1, 6 – 9, 11, 21 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434